Per Curiam.

The plaintiffs sued the defendants on a promissory npte. At the. trial, the plaintiffs’ counsel asked the court to instruct the jury that if they believed the note sued on was discounted by the Mississippi Railroad Company, at Natchez, and that a certificate of deposite for the proceeds was given to the said Scott, the defendant, and that he took stock in said company, at their branch in Gallatin, with said certificate, paying therewith ten per cent, on the amount of stock subscribed for, and that said certificate was received by the commissioners of the company at Gallatin in full payment of the ten per cent, on the stock, then they must find for the plaintiffs; which instruction the cpurt refused to give.
If the defendants, in getting a note discounted, chose to take a cértificate of deposite instead of the money, this will not discharge them from liability; and it is immaterial what they might choose to do with such certificate. There is no evidence in the record that the bank notes were under par, or that the certificate was not as good as specie, and we cannot perceive why such a charge was asked, or, why it was refused. The record presents a case in which the plaintiffs were clearly entitled to a verdict; and we think the court erred in refusing to give the'charge, at least so far as defendants’ liability arose on taking a certificate of deposite. Judgment reversed and cause remanded. , ■
Judge Turner gave no opinion.